642 S.E.2d 247 (2007)
Tony CONNOR and Jeannie W. Connor
v.
David R. HARLESS, Sandra E. Harless, and David Huffine, Trustee.
No. 162P06.
Supreme Court of North Carolina.
January 25, 2007.
Charles M. Tighe, for Tony & Jeannie W. Connor.
Gary K. Shipman, Wilmington, for David Harless, et al.
Prior report: 176 N.C.App. 402, 626 S.E.2d 755.

ORDER
Upon consideration of the petition filed on the 28th day of March 2006 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th day of January 2007."
Justice HUDSON recused.